


Exhibit 10(r)(r)

 

USnq.doc

[g64632kqi001.gif]

STOCK NOTIFICATION AND AWARD AGREEMENT

 

Name:

 

Employee ID:

 

 

 

Manager Name:

 

 

 

 

 

Department:

 

 

 

Congratulations on receiving a stock award.  This award reflects your management
team’s recognition of your significant contributions to Hewlett-Packard’s
success.

 

HP has long been known for talented employees like you who have an unwavering
commitment to HP’s customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

 

Once again, congratulations on a job well done.]

 

Grant Date:  <GRANT DATE>

 

Grant Number: <Grant ID>

 

Grant Price:  <PRICE>

 

Award Amount:  <SHARES>

 

Award Type/Sub Type:  e.g. stock option, RSA, RSU, etc.

 

Expiration Date:  <EXPIRE DATE>

 

Plan:  <PLAN Description>

 

Program Type:  < description eg. Achievement>

 

Vesting Schedule:  [insert vesting]

 

Non-Qualified Stock Option

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above
between HEWLETT-PACKARD COMPANY, a Delaware corporation (“Company”), and the
Employee named above, is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Plan named above, a copy of which can
be found on the Stock Incentive Program website at: [URL] or by written or
telephonic request to the Company Secretary, and which Plan is made a part
hereof; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the HR and Compensation Committee of the Board of Directors of the
Company or its delegates (“Committee”) has determined that the Employee shall be
granted a stock option under the Plan as hereinafter set forth;

 

NOW THEREFORE, the parties hereby agree that the Company grants the Employee a
stock option (“Stock Option”) to purchase the number of shares stated above of
its $0.01 par value voting Common Stock (“Share(s)”) upon the terms and
conditions set forth herein.

 

1.                   This Stock Option is granted under and pursuant to the Plan
and is subject to each and all of the provisions thereof.

 

2.                   The Grant Price is the price per Share set forth above.

 

3.                   This Stock Option is not transferable by the Employee
otherwise than by will or the laws of descent and distribution, and is
exercisable only by the Employee during his lifetime.  This Stock Option may not
be transferred, assigned, pledged or hypothecated by the Employee during his
lifetime, whether by operation of law or otherwise, and is not subject to
execution, attachment or similar process.

 

4.                   This Stock Option will vest and become exercisable
according to the vesting schedule set forth above.  Notwithstanding the
foregoing, this Stock Option shall be exercisable in full upon the retirement of
the Employee, in accordance with the applicable retirement policy, or permanent
and total disability, or upon his death.

 

5.                   This Stock Option will expire on the expiration date set
forth above, unless sooner terminated or canceled in accordance with the
provisions of the Plan.  You must exercise your award, if at all, on a day the
New York Stock Exchange is open for trading and before the expiration date noted
above.   The Employee shall be solely responsible for exercising this Stock
Option, if at all, prior to its expiration date.  The Company shall have no
obligation to notify the Employee of this Stock Option’s expiration.

 

6.                   This Stock Option may be exercised by delivering to the
Secretary of the Company at its head office a written notice stating the number
of Shares as to which the Stock Option is exercised or by any other method the
Committee has approved; provided, however, that no such exercise shall be with
respect to fewer than twenty-five (25) Shares or the remaining Shares covered by
the Stock Option if less than twenty-five.  The written notice must be
accompanied by the payment of the full Grant Price of such Shares.  Payment may
be in cash or Shares or a combination thereof to the extent permissible under
applicable law; provided, however, that any payment in Shares shall be in strict
compliance with all procedural rules established by the Committee.

 

7.                   All rights of the Employee in this Stock Option, to the
extent that it has not been exercised, shall terminate upon the death of the
Employee (except as hereinafter provided) or termination of his employment for
any reason other than retirement, in accordance with the applicable retirement
policy, or permanent and total disability, and in case of such retirement three
(3) years from the date thereof; provided, however, that in the event of the
Employee’s death his legal representative or designated beneficiary shall have
the right to exercise all or a portion of the Employee’s rights under this Stock
Notification and Award Agreement within the time prescribed for exercise after
the death of the Employee as provided herein.  The representative or designee
must exercise the Stock Option within one (1) year after the death of the
Employee, and shall be bound by the provisions of the Plan.  In all cases,
however, this Stock Option will expire no later than the expiration date set
forth above.

 

8.                   Regardless of any action the Company or the Employee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account, fringe benefit tax or other
tax-related items that the Employer is legally required, allowed or permitted to
recover from the Employee (“Tax-Related Items”), the Employee acknowledges and
agrees that the ultimate liability for all Tax-Related Items legally due by him
is and remains the Employee’s responsibility and that the Company and or the
Employer (i) make no representations nor undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Stock Option,
including the grant, vesting or exercise of this Stock Option, the subsequent
sale of Shares acquired pursuant to such exercise and receipt of any dividends;
and (ii)  do not commit to structure the terms or the grant or any aspect of
this Stock Option to reduce or eliminate the Employee’s liability for
Tax-Related Items.  Prior to the exercise of this Stock Option, the Employee
shall pay or make adequate arrangements satisfactory to the Company and or the
Employer to withhold all applicable Tax-Related Items legally recoverable from
the Employee from Employee’s wages or other cash compensation paid to Employee
by the Company and or the Employer or from proceeds of the sale of Shares. 
Alternatively, or in addition, if permissible under local law, the Company may
(1) sell or arrange for the sale of Shares that Employee acquires to meet the
withholding obligation for Tax-Related Items, and or (2) withhold in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount.  In addition, Employee shall pay the
Company or the Employer any amount of Tax-Related Items that the

 

--------------------------------------------------------------------------------


 

Company or the Employer may legally recover from the Employee as a result of
Employee’s participation in the Plan or Employee’s purchase of Shares that
cannot be satisfied by the means previously described.  The Company may refuse
to honor the exercise and refuse to deliver the Shares if Employee fails to
comply with Employee’s obligations in connection with the Tax-Related Items.

 

In accepting the Stock Option, the Employee consents and agrees that in the
event the Stock Option becomes subject to an employer tax that is legally
permitted to be recovered from the Employee, as may be determined by the Company
and/or the Employer at their sole discretion, and whether or not the Employee’s
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the Stock Option.  Further, by accepting the Stock Option, the Employee agrees
that the Company and/or the Employer may collect any such taxes from the
Employee by any of the means set forth in this Section 8.  The Employee further
agrees to execute any other consents or elections required to accomplish the
above, promptly upon request of the Company.

 

9.                   By accepting the grant of this Stock Option, the Employee
acknowledges and agrees that: (i) the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Stock Notification and Award Agreement; (ii) the grant of this Stock
Option is voluntary and occasional and does not create any contractual or other
right to receive future grants of stock options, or benefits in lieu of stock
options, even if stock options have been granted repeatedly in the past;
(iii) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) the Employee’s participation in the Plan shall
not create a right to further employment with the Employer and shall not
interfere with the ability of the Employer to terminate the Employee’s
employment relationship at any time with or without cause and it is expressly
agreed and understood that employment is terminable at the will of either party,
insofar as permitted by law;  (v)  the Employee is participating voluntarily in
the Plan; (vi)  this Stock Option is an extraordinary item that is outside the
scope of the Employee’s employment contract, if any; (vii) this Stock Option is
not part of normal or expected compensation or salary for any purposes,
including, but not limited to calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law; 
(viii) in the event that the Employee is not an employee of the Company, this
Stock Option award will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this Stock Option award will not
be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate of the Company;  (ix) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (x) if the underlying
Shares do not increase in value, this Stock Option will have no value;  (xi) if
the Employee exercises this Stock Option and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
grant price; (xii) in consideration of the grant of this Stock Option, no claim
or entitlement to compensation or damages shall arise from termination of this
Stock Option or diminution in value of this Stock Option or Shares purchased
through exercise of this Stock Option resulting from termination of the
Employee’s employment by the Company or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws) and the Employee irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the terms of this Stock
Notification and Award Agreement, the Employee shall be deemed irrevocably to
have waived any entitlement to pursue such claim; and (xiii) notwithstanding any
terms or conditions of the Plan to the contrary, in the event of involuntary
termination of the Employee’s employment (whether or not in breach of local
labor laws), the Employee’s right to receive stock options and vest in stock
options under the Plan, if any, will terminate effective as of the date that the
Employee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of involuntary termination of employment (whether or not in breach
of local labor laws), the Employee’s right to exercise this Stock Option after
termination of employment, if any, will be measured by the date of termination
of the Employee’s active employment and will not be extended by any notice
period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Employee is no longer actively employed for
purposes of this Stock Option.

 

10.            The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Employee’s participation
in the Plan. The Employee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, purchased, exercised, vested, unvested or outstanding
in the Employee’s favor for the

 

--------------------------------------------------------------------------------


 

purpose of implementing, managing and administering the Plan (“Data”). The
Employee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Employee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Employee’s country.  The Employee understands that he may request a list
with the names and addresses of any potential recipients of the Data by
contacting the local human resources representative.  The Employee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Employee’s participation in the Plan, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom the Employee may elect to deposit any shares acquired upon the exercise of
this Stock Option.  Employee understands that Data will be held only as long as
is necessary to implement, administer and manage participation in the Plan. The
Employee understands that he may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the local human resources representative in writing.
The Employee understands that refusing or withdrawing consent may affect the
Employee’s ability to participate in the Plan.  For more information on the
consequences of refusing to consent or withdrawing consent, the Employee
understands that he may contact an HP local human resources representative.

 

11.            The Employee agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Stock Incentive Program website
referenced above and stockholder information, including copies of any annual
report, proxy and Form 10K, from the investor relations section of the HP
website at www.hp.com.  The Employee acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are available upon
written or telephonic request to the Company Secretary.

 

12.            The Plan is incorporated herein by reference. The Plan and this
Stock Notification and Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof, and may not be modified adversely to
the Employee’s interest except by means of a writing signed by the Company and
the Employee.  Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which a Stock Option properly granted under and pursuant to the Plan serves as
any part of the consideration furnished to the Employee.  This Stock
Notification and Award Agreement is governed by the laws of the state of
Delaware.

 

13.            If the Employee has received this or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

14.            The provisions of this Stock Notification and Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

HEWLETT-PACKARD COMPANY

 

 

Mark V. Hurd

Chairman, CEO and President

 

 

Michael J. Holston

Executive Vice President, General Counsel and Secretary

 

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Please refer to the Stock Incentive Program website at [URL] as your primary
source for information on your award, including:

 

--------------------------------------------------------------------------------


 

·    Your Stock Notification and Award Agreement (available to view and print
for 6 months from the notification date)

 

·    Your Stock Incentive Award Report

 

·    Information regarding how to exercise your stock options

 

·    Frequently Asked Questions on stock option awards

 

·    Hewlett-Packard Company Plan Prospectus

 

·    Information for Non-US Employees

 

·    Applicable plan documents

 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals.  If you have questions regarding your award, please discuss them with
your manager.

 

--------------------------------------------------------------------------------
